Citation Nr: 1438910	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-43 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction, to include as due to a service-connected disability.  

3.  Entitlement to service connection for left lower extremity radiculopathy.

4.  Entitlement to service connection for left upper extremity radiculopathy.

5.  Entitlement to service connection for a liver disorder.

6.  Entitlement to service connection for Stevens-Johnson syndrome and staphylococcus infection.
 
7.  Entitlement to an initial evaluation in excess of 50 percent for PTSD, prior to June 9, 2011, and in excess of 70 percent thereafter.

8.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.

9.  Entitlement to an initial evaluation in excess of 30 percent for headaches.

10.  Entitlement to an initial compensable evaluation for allergic rhinitis.

11.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James M. McElfresh, II (Agent)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army, as a member of the Army National Guard, from June 1983 to September 1983, November 1986 to January 1990, March 2003 to September 2003, January 2005 to June 2006, and August 2006 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2009 rating decisions by the Salt Lake City, Utah, Regional Office (RO) of the United States Department of Veterans Affairs (VA).
The issues on appeal were previously remanded by the Board in November 2011 in order to afford the Veteran a Board hearing.  The Veteran testified before the undersigned in a July 2012 videoconference hearing, the transcript of which is included in the record.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system and the Veterans Benefits Management System (VBMS) to ensure a complete assessment of the evidence.

The issues of (1) service connection for erectile dysfunction, to include as due to a service-connected disability; (2) service connection for a liver disorder; (3) service connection for Stevens-Johnson syndrome; (4) service connection for left lower extremity radiculopathy, (5) service connection for left upper extremity radiculopathy; (6) an initial evaluation in excess of 50 percent for PTSD, prior to June 9, 2011, and in excess of 70 percent thereafter; and (7) an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Symptoms of hypertension have been continuous since service separation. 

2.  The Veteran's migraine headaches have not caused very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.
3.  The Veteran's allergic rhinitis is not manifested by polyps and does not result in greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction of a nasal passage. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a rating in excess of 30 percent for migraine headaches have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.655, 4.3, 4.124a, Diagnostic Code 8100 (2013).

3.  The criteria for an initial compensable rating for allergic rhinitis have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97 Diagnostic Code 6522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 
The claim of service connection for hypertension has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for hypertension), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's appeal for higher initial ratings arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.

VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, service treatment records, VA treatment records, private medical records, and the Veteran's statements have been associated with the claims file.  Further, the Board notes that the Veteran was afforded VA examinations in June 2008, January 2010, March 2011, and April 2012 to evaluate his disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's disabilities on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Further, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of hypertension is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b) .

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that his hypertension was incurred in service, or alternatively, aggravated by his service-connected PTSD disability.  See representative's statement dated February 2012.  

Initially, the Board finds that hypertension was not shown in the Veteran's service treatment records.  Although he has a diagnosis of hypertension currently, it was initially diagnosed in September 2009.  None of the medical records indicate any relationship to service between currently diagnosed hypertension and service.  Untitled medical records dated December 2007 and January 2008, show blood pressure readings of 112/72 and 130/88, respectively.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013) (for VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.).  For these reasons, the Board finds that hypertension was not initially manifested during service or to a compensable degree within one year after service; as such, direct service connection is not warranted and hypertension may not be presumed to have been incurred during service as a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board further finds that the evidence is in equipoise as to whether a relationship between the Veteran's currently diagnosed hypertension and service exists based on continuity of post-service symptomatology of hypertension.  Weighing against the claim are untitled medical records dated April 2008 and May 2008 which show blood pressure readings of 120/78 and 130/70, respectively.  

Weighing in favor of the claim for service connection for hypertension is a June 2008 VA examination report with regard to other claimed disabilities, with a July 2008 addendum opinion which reflects blood pressure readings over a three day period.  The examiner indicated that additional blood pressure readings were obtain for the incidental elevated blood pressure on examination.  Specifically, on day 1 the Veteran's blood pressure was 146/90, 140/88, and 134/86.  On day 2, the Veteran had blood pressure reading of 138/82 (sitting), 140/82 (standing), and 140/86 (lying).  On day 3, blood pressure readings were 138/90 (sitting), 142/92 (standing), and 130/86 (lying).  The VA examiner noted that the elevated blood pressure readings represented "borderline hypertension."  It was recommended that the Veteran follow-up with a primary care physician.  As noted above, the Veteran has a current diagnosis of hypertension.      

The evidence above demonstrates that the VA examination in June 2008 revealed existing symptoms of elevated blood pressure which was discovered at that time within two months after service separation.  Further, two of the blood pressure readings during the July 2008 VA examination (i.e., on day 3 showing 138/90 and 142/92) met the diastolic pressure criteria for hypertension as contemplated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran was ultimately diagnosed with hypertension.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence demonstrates that the Veteran has had continuous symptoms related to hypertension since service separation.  Accordingly, service connection for hypertension is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2013). 

In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

Rating for Migraine Disability 

The Veteran is seeking an evaluation in excess of 30 percent for his migraine headaches for the initial rating period on appeal.  The Veteran indicates that he suffers from severe incapacitating headaches at least twice a month.  The Veteran described blurry vision and some nausea, but no vomiting.  He reported taking medication to control the symptoms. 

The Board notes that service connection has been granted for headaches, and this disability has most recently been evaluated by the RO as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraine headaches).  Under Diagnostic Code 8100, a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant; and the maximum.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  Accordingly, the Veteran will only be entitled to a disability rating in excess of 30 percent if his headaches cause very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  

The rating criteria do not define "prostrating;" nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness.")

In an April 2010 letter, Dr. R.W.O. stated that the Veteran experiences prostrating headaches causing him to "lie down with cold compresses quite frequently."  Dr. R.W.O. did not address whether the Veteran's headaches were productive of severe economic inadaptability.

In a January 2010 VA examination, the Veteran reported headaches that occurred at least twice a week.  The headaches started in the occipital region and radiate to the vertex.  They were noted to begin slowly and build in intensity, frequently reaching a pain level of 10 out of 10, with 10 being the highest.  The Veteran noted that he would rest for a period of time during these episodes.  The Veteran also reported nausea associated with the headaches, but no vomiting.  Upon examination, vision, speech, and swallowing were normal.  There were no associated focal motor or sensory complaints.  The headaches were noted to typically last about two hours.  Treatment was with Motrin and a muscle relaxant medication.  The examiner noted no prostrating episodes. 

VA treatment records in August 2010 reflect continued complaints of tension headaches and the Veteran was prescribed medication.

In a June 2011 VA examination report, the Veteran reported having had headaches that flare-up approximately twice per month and lasted a couple of hours.  The Veteran denied having prostrating headaches or periods of incapacitation due to a headache.  The VA examiner found that the cranial nerves were intact and the cerebral exam was normal.

In the most recent April 2012 VA examination, the Veteran reported that his headaches had worsened since the June 2011 VA examination.  He reported that he experienced headaches one a week, with each episode lasting a couple hours.  The pain was described as throbbing and pressure which affected vision, but did not cause nausea or vomiting.  The VA examiner conducted an examination and noted that the Veteran did not have very frequent and prolonged attacks of migraine headache pain.  The examiner also noted that the Veteran had no limitations related to his headache disability in his ability to lift, carry, push, pull, grasp, grip, or key board.  It was noted that her Veteran continued to perform weekend drills with the National Guard and although unemployed, was looking for a job.  The Veteran stated that he missed some National Guard weekend drills due to headaches, but was unable to recall how many days exactly.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's migraine headaches.  The relevant evidence includes the Veteran's complaints as he underwent VA examinations for purposes of disability compensation and the April 2010 statement by Dr. R.W.O.  Regarding frequency, the Veteran indicated that he had headaches twice a month to once a week, but only lasting a couple of hours; he described the headaches as throbbing with vison blurriness, but no vomiting.  The Board finds that this does not more nearly approximate "very frequent" attacks that are "completely prostrating."  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Further, at no time has the Veteran's migraine headache disability been productive of "severe economic inadaptability."  Although the Veteran had missed some weekend drill days due to headaches, the Veteran was still able to perform his duties in the National Guard and stated that he had been looking for a job.  See April 2012 VA examination report.  Moreover, the April 2012 VA examiner noted that the Veteran's headache disability did not limit his ability to lift, carry, push, pull, grasp, grip, or keyboard.  For these reasons, the Board finds that a rating in excess of 30 percent for migraine headaches is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

As the preponderance of the evidence is against the claim for a rating in excess of 30 percent for migraine headaches, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Rating for Allergic Rhinitis Disability 

The Veteran's allergic rhinitis is rated as noncompensable under Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side; a 30 percent rating is assigned if there are polyps.

In a June 2008 VA examination, the Veteran reported a history of allergic rhinitis dating back to 2005.  He complained of constant congestion and interference with breathing through the nose.  The Veteran also stated that he had not required treatment by a physician, but had required antibiotic treatment and allergy shots in the past.  Upon physical examination, there was evidence of normal mucosa with some clear drainage consistent with vasomotor rhinitis.  There was no evidence of nasal obstruction noted on exam.  An x-ray of the sinuses was normal, with no indication of lesions.  The examiner diagnosed allergic rhinitis.

In a January 2010 VA examination, the Veteran reported treatment with antibiotics every two to three months.  Treatment was also noted to include various prescriptions for decongestants and steroids.  The Veteran reported that none of the medications had helped with nasal stuffiness and rhinorrhea.  Upon physical examination, the nose revealed no sinus tenderness.  External nares were present and there was no postnasal drip.  The examiner diagnosed allergic rhinitis and stated that it required regular treatment with decongestants and antibiotics.  

VA treatment records subsequent to the January 2010 VA examination report reflect that the Veteran was seen for rhinitis in February 2010.  The Veteran had postnasal drip and thickened mucous in the nares.  An examination of the nose did not reveal any polyps.  The right inferior septum was deviated; however, no obstruction was noted.  

An April 2011 VA treatment record reflects that the Veteran continued to receive prescriptions for nasal spray and antihistamines.  

The Veteran was afforded another VA examination in March 2011.  Post nasal drip was noted and cobblestoning of lymph nodes on the pharynx was present.  The examiner noted nasal obstruction of 30 percent in both the right and left nostril.  Nasal polyps were not identified.  The examiner noted the possibility of mixed allergic rhinitis and vasomotor rhinitis.  

In the most recent April 2012 VA examination, the Veteran reported constant nasal drip at night with wearing a CPAP machine.  He stated that he would cough up mucous and was using nasal sprays to alleviate symptoms.  A physical examination was conducted and the examiner noted that there was not more than 50 percent obstruction in the nostrils, there were also no nasal polyps identified.  

The Veteran's private treatment records have been reviewed, but do not address allergic rhinitis.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence of record does not support the assignment of a compensable rating for allergic rhinitis: there is no evidence of polyps or obstruction of a nasal passage greater than 50 percent on both sides or complete obstruction on one side.  Thus, the claim for a compensable rating for allergic rhinitis is denied.

Extraschedular Considerations

The Board has also considered whether referral for an extraschedular evaluation is warranted for the migraine and allergic rhinitis disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's migraine or rhinitis disabilities.  A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's migraine disability level and symptomatology, including pain and vision blurriness, but without frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  The rating criteria also reasonably describes the Veteran's rhinitis disability level and symptomatology, including the percentage of obstruction of nasal passages and the presence of nasal polyps.

38 C.F.R. § 4.1 specifically sets out that "[g]generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the migraine disability to be inadequate to rate the Veteran's service-connected disabilities; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Service connection for hypertension is granted.

An initial rating in excess of 30 percent for headaches is denied.

An initial compensable rating for allergic rhinitis is denied.


REMAND

I.  Service Connection for Erectile Dysfunction

The Veteran maintains that the onset of his erectile dysfunction occurred after he returned from Iraq in June 2006.  As noted above, the Veteran served on active duty, in pertinent part, from January 2005 to June 2006, and from August 2006 to April 2008.  See DD Forms 214. 

During an April 2009 VA examination, the Veteran reported that lack of interest, as well as constant pain from his in his neck and shoulder was "perhaps" playing a role in his erectile dysfunction.  Although the April 2009 VA examiner provided an opinion as to whether the medications prescribed for PTSD were the cause of the Veteran's erectile dysfunction, the examiner did not provide an opinion as to whether the erectile dysfunction was caused or aggravated by one or more service-connected disabilities.  This is especially relevant given that the April 2009 VA examiner noted that the Veteran had multiple issues that "could" be contributing to his erectile dysfunction, "namely posttraumatic stress disorder and significant pain issues with cervical spine and right shoulder problems and status post surgeries from these."  Although the April 2009 suggests a possible relationship between erectile dysfunction and a service-connected disability, the April 2009 VA examiner's opinion lacks probative value as it is speculative and inconclusive.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (a physician's statement framed in terms such as "may" or "could" is not probative.) Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A subsequent April 2012 VA medical opinion similarly found that medications prescribed for PTSD were not the cause of the Veteran's erectile dysfunction.  An opinion as to whether erectile dysfunction was caused or aggravated by a service-connected disability was not rendered.

The Veteran is currently service-connected for (1) PTSD; 
(2) lumbar spine degenerative disc disease; (3) intervertebral disc syndrome of the cervical spine; (4) headaches associated with intervertebral disc syndrome of the cervical spine; (5) residuals of a right shoulder injury; (6) tinnitus; (7) bilateral hearing loss; (8) allergic rhinitis; and (9) hypertension (granted herein).  

The Board finds that a VA medical opinion should be obtained in order to assist in determining whether the Veteran's erectile dysfunction is caused or aggravated by one or more service-connected disability(ies).  


II.  Service Connection for a Liver Disorder and Stevens-Johnson syndrome

The Veteran maintains that he has a liver disorder and Stevens-Johnson syndrome that is related to an adverse reaction to an antibiotic (Bactrim) prescribed in service.  In a May 2009 statement, the Veteran stated that as a result of the in-service antibiotic, he developed Stevens-Johnson syndrome and his liver function tests have not been normal since that time.

Service treatment records reflect that the Veteran was diagnosed with hepatitis secondary to an adverse reaction to Bactrim and was treated for the condition in service.  Specifically, in a September 2007 treatment record, the Veteran had a boil in the left axillary region.  There were abnormal liver function tests (elevated liver enzymes) in October 2007 and elevated liver function tests in December 2007.  Also in December 2007, the Veteran was noted to have "hepatitis secondary to Bactrim."  Persistent liver enzymes and hepatitis were also noted in a January 2008 record, and multiple boils were noted in April 2008.  In May 2008, chronic elevated liver enzymes were again noted.  

During a June 2008 VA examination report, the Veteran stated that he had a previous reaction to Bactrim, which resulted in what was considered drug-induced hepatitis secondary to Stevens-Johnson syndrome.  The Veteran reported a history of a liver disorder with jaundice, fatigue, and gastrointestinal disturbance.   The VA examiner diagnosed status post drug-induced hepatitis with no residuals. 

In a January 2010 VA examination report, the VA examiner noted that the Veteran's symptoms had subsided and his liver function tests were completely normal, the last test being done in September 2009.  The skin rash was noted to be cleared completely and had not recurred.  The examiner diagnosed previous Stevens-Johnson syndrome and reported that the Veteran recovered with no evidence that the syndrome was currently present. 

An August 2010 MRI of the Veteran's thoracic spine showed a lobulated right hepatic dome mass, which was noted to be "likely a hepatic cyst or a hemangioma."   

The Board finds that given the MRI finding in August 2010, in addition to numerous VA treatment records showing continued elevated liver function tests, the Veteran should be afforded another VA examination to assist in determining whether the Veteran has a current liver disorder and Stevens-Johnson syndrome.  If diagnosed with a liver disorder and/or Stevens-Johnson syndrome, the examiner should provide an opinion as to whether any diagnosed disorder was related to service, to include the adverse reaction to Bactrim. 

III.  Lumbar Spine Disability and Radiculopathy of the Left Extremities 

The Veteran maintains that a higher rating in excess of 40 percent is warranted for his lumbar spine disability.  Further, the Veteran seeks service connection for radiculopathy of the left lower and left upper extremities as secondary to his service-connected lumbar and cervical spine disabilities.  

During the July 2012 Board hearing, the Veteran testified that his lumbar spine disability had worsened since the most recent April 2012 VA examination.  See July 2012 Board Hearing Transcript at pg.  9.  Moreover, the Veteran has stated that he continues to have radiating pain to his left extremities.  

During an April 2012 VA examination report, the examiner found no current evidence of active radiculopathy of the left upper and left lower extremity.  In light of the Veteran's allegations of a worsening lumbar spine disability since his last VA examination, and his continued complaints of radicular pain in the left lower and upper extremities, another examination should be undertaken in order to assess the current severity of the lumbar spine disability and to ascertain whether the Veteran has currently diagnosed radiculopathy of the left lower and left upper extremities as a result of his service-connected spine disabilities.

IV.  PTSD

In a May 2013 Rating decision, the RO increased the Veteran's PTSD rating to 70 percent, based in part on the findings from an April 2012 VA examination report.  See also April 2012 Supplemental Statement of the Case.  Upon review of the claims file, Virtual VA, and VBMS, it does not appear that the April 2012 VA PTSD examination has been associated with the record.  As such, the Board finds that, on remand, a copy of the April 2012 VA examination should be obtained and associated with the record.  

Moreover, During the July 2012 Board hearing, the Veteran testified that his nightmares associated with his PTSD disability had worsened.  See July 2012 Board Hearing Transcript at pg.  5.  As such, the Veteran should be afforded a new PTSD examination.  

V.  TDIU

The Veteran's claim for a TDIU was denied by the RO in a February 2012 rating decision.  In a March 2012 statement, the Veteran's representative expressed disagreement with the February 2012 denial for a TDIU.  A review of the record demonstrates that VA has not provided the Veteran with a statement of the case (SOC) on this issue of a TDIU and one is needed.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should obtain a VA medical opinion regarding the Veteran's erectile dysfunction (a physical examination is not required unless deemed necessary). The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.

(a)  The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed erectile dysfunction is either caused or aggravated by one or more service-connected disability(ies).  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

(b)  The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

2.  The Veteran should be scheduled for an appropriate VA examination to assist in determining the nature and etiology of any currently diagnosed liver disorder and Stevens-Johnson syndrome.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file, to include any private treatment records, should be reviewed by the VA examiner in connection with the examination.  Then, the examiner is asked to address the following: 

   (a)  Provide a diagnosis for all liver disorders.

(b)  Provide a an opinion as to whether the Veteran has currently diagnosed Stevens-Johnson syndrome.

(c)  For each liver disorder identified, state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's liver disorder had its onset during service or is otherwise related to service, to include the adverse reaction to Bactrim. 

(d)  If a diagnosis of Stevens-Johnson syndrome is found, state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that Stevens-Johnson syndrome is related to service, to include the adverse reaction to Bactrim. 

All examination findings, along with rationale for all opinions expressed, should be set forth in the examination report.

3.  Schedule the Veteran for a VA spine examination to determine the severity of his service-connected lumbar spine disability, including any associated neurological impairment of the left upper and lower extremities.  The VA examiner should be provided with the relevant documents in the Veteran's claims file.  Any opinion provided should be supported by a full rationale.  The examiner should specifically provide the following:

(a)  Diagnose any associated neurological abnormalities of the left lower or left upper extremities associated with the service-connected cervical and/or lumbar spine disabilities.  Identify any affected nerve, and state the severity of the impairment of the nerve affected.
(b)  If a neurological disorder of the left upper and/or left lower extremities is diagnosed, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any left extremity neurological disorder is caused or aggravated by the service-connected cervical or lumbar spine disabilities.   

4.  Associate with the claims file, Virtual VA, and/or VBMS a copy of the April 2012 VA PTSD examination.

5.  Schedule the Veteran for a PTSD examination to assist in determining the severity of his service-connected PTSD disability.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished. 

6.  Issue a SOC to the Veteran addressing entitlement to a TDIU.  He must be advised of the time limit in which he may file a substantive appeal.  Then, if the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.

7.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


